ON APPELLANT’S MOTION FOR REHEARING.
DAVIDSON, Judge.
Appellant insists that had there been a proper accounting, as provided under the contract, it would have revealed that Dr. Parker was indebted to him at the time of the alleged embezzlement, and, therefore, that there was no fraudulent intent in the taking by appellant of the $25.00.
It must be remembered that this was a trial without the intervention of a jury and that appellant made no effort to show such an accounting or the result that would have been shown thereby.
His contention, then, rests before us only as a pleading, without any substantiation thereof in fact.
We remain convinced that a correct conclusion was reached originally, and the motion for rehearing is overruled.
Opinion approved by the court.